         Case 3:20-cv-00688-L Document 29 Filed 07/31/20              Page 1 of 4 PageID 308



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    MEGATEL HOMES, LLC, MEGATEL                          §
    HOMES II, LLC, and MEGATEL HOMES III,                §
    LLC,                                                 §
                                                         §
            Plaintiffs,                                  §
                                                         §
    v.                                                   §     Civil Action No. 3:20-cv-00688-L
                                                         §
    MEHRDAD MOAYEDI, UNITED                              §
    DEVELOPMENT FUNDING, L.P., UNITED                    §
    DEVELOPMENT FUNDING II, L.P., UNITED                 §
    DEVELOPMENT FUNDING III, L.P.,                       §
    UNITED DEVELOPMENT FUNDING IV,                       §
    UNITED DEVELOPMENT FUNDING                           §
    INCOME FUND V, UMT SERVICES, INC.,                   §
    UMT HOLDINGS, L.P., HOLLIS                           §
    GREENLAW, THEODORE F. ETTER,                         §
    BENJAMIN WISSINK, and BRANDON                        §
    JESTER,                                              §
                                                         §
            Defendants.                                  §


           HOLLIS GREENLAW, BENAJMIN WISSINK, AND BRANDON JESTER’S
                   REPLY SUPPORTING THEIR MOTION TO DISMISS

            Defendants Hollis Greenlaw (“Greenlaw”), Benjamin Wissink (“Wissink”), and Brandon

Jester (“Jester”) file this Reply Supporting their Motion to Dismiss. Pursuant to Federal Rule of

Civil Procedure 10(c), Greenlaw, Wissink, and Jester adopt by reference and incorporate into this

reply the UDF Entities 1 and Theodore F. Etter’s Reply Brief Supporting their Motion to Dismiss

(the “UDF Entities and Etter’s Reply”) [Doc No. 25].


1
 As used herein, the term “UDF Entities” refers collectively to United Development Funding, L.P., United
Development Funding II, L.P., United Development Funding III, L.P., United Development Funding IV, United
Development Funding Income V, UMT Services, Inc., and UMT Holdings, L.P.

HOLLIS GREENLAW, BENJAMIN WISSINK, AND BRANDON JESTER’S REPLY BRIEF SUPPORTING
THEIR MOTION TO DISMISS – Page 1
    Case 3:20-cv-00688-L Document 29 Filed 07/31/20                            Page 2 of 4 PageID 309



         In their Response to Motion to Dismiss of Hollis Greenlaw, Benjamin Wissink, and

Brandon Jester [Doc No. 28] (the “Response”), Plaintiffs Megatel Homes, LLC, Megatel Homes

II, LLC, and Megatel Homes III, LLC (“collectively, “Megatel”) argue that Rule 10(c) does not

permit incorporation of a motion to dismiss by reference. See Response at 1-2. Instead, Megatel

asks that the Court treat Greenlaw, Wissink, and Jester’s Motion to Dismiss as if they joined the

motion to dismiss and supporting briefing filed by the UDF Entities and Etter. See id., at 2.

         Greenlaw, Wissink, and Jester maintain that incorporation of the motion to dismiss and

brief in support and the reply filed by the UDF Entities and Etter was and is appropriate under

Rule 10(c). 2 However, in the event that the Court opts to treat Greenlaw, Wissink, and Jester’s

motion to dismiss as if they joined the motion to dismiss and supporting brief filed by the UDF

Entities and Etter (as requested by Megatel), Greenlaw, Wissink, and Jester also request that the

Court treat this Reply as if they joined the UDF Entities and Etter’s Reply.

                                           PRAYER FOR RELIEF
         Greenlaw, Wissink, and Jester request that the Court grant their Motion to Dismiss

Megatel’s claims against them with prejudice. Should the Court allow Megatel to replead,

Greenlaw, Wissink, and Jester ask the Court to order Megatel to file a RICO Case Statement along



2
  District courts—including those in the Fifth Circuit—routinely permit parties to adopt motions to dismiss and briefs
in support filed in the same case by reference under Rule 10(c). See, e.g., Crankshaw v. City of Elgin, No. 1:18-CV-
75-RP, 2019 WL 3883565, at *5 n.5 (W.D. Tex. Jan. 14, 2019) (individual defendant filed a motion to dismiss in
which he adopted the arguments presented in his employer’s motion to dismiss pursuant to Rule 10(c)); Ricci v.
Cleveland Indep. Sch. Dist., No. 11-CV-02957, 2012 WL 2935200, at *2 n.4 (S.D. Tex. July 17, 2012) (defendants’
motion to dismiss plaintiff’s second amended complaint adopted and incorporated by reference their previous motion
to dismiss and brief in support, pursuant to Rule 10(c)); see also Borman v. Shamrock Energy Solutions, LLC, 421 F.
Supp. 3d 382, 387 (E.D. La. 2019) (considering defendants’ memoranda in support of their motion to dismiss in ruling
on a subsequently-filed motion for summary judgment); Shuler v. Regency House of Wallingford, Inc., No. 3:05CV480
(RNC), 2006 WL 118383, at *1 (D. Conn. Jan. 13, 2006) (“Plaintiff mistakenly contends that the second motion to
dismiss should be summarily denied because defendant failed to timely file an accompanying memorandum of law.
The second motion to dismiss incorporates by reference the memorandum filed in support of the fist motion, as
permitted by Fed. R. Civ. P. 10(c), which is sufficient.”); Lowden v. William M. Mercer, Inc., 903 F. Supp. 212, 216
(D. Mass. 1995).


HOLLIS GREENLAW, BENJAMIN WISSINK, AND BRANDON JESTER’S REPLY BRIEF SUPPORTING
THEIR MOTION TO DISMISS – Page 2
   Case 3:20-cv-00688-L Document 29 Filed 07/31/20              Page 3 of 4 PageID 310



with its amended complaint. Greenlaw, Wissink, and Jester further request any additional relief

to which they may be entitled.

                                           Respectfully submitted,

                                           HALLETT & PERRIN, P.C.

                                           /s/ Stewart H. Thomas
                                           Stewart H. Thomas
                                           State Bar No. 19868950
                                           E-mail: sthomas@hallettperrin.com
                                           Leland C. de la Garza
                                           State Bar No. 05646600
                                           Email: ldelagarza@hallettperrin.com
                                           Elizabeth A. Fitch
                                           State Bar No. 24075777
                                           Email: efitch@hallettperrin.com
                                           David M. Hammack
                                           State Bar No. 24092476
                                           E-mail: dhammack@hallettperrin.com
                                           1445 Ross Avenue, Suite 2400
                                           Dallas, Texas 75202
                                           Telephone: 214.953.0053
                                           Facsimile: 214.922.4142

                                           ATTORNEYS FOR DEFENDANTS HOLLIS
                                           GREENLAW, BENJAMIN WISSINK, AND
                                           BRANDON JESTER




HOLLIS GREENLAW, BENJAMIN WISSINK, AND BRANDON JESTER’S REPLY BRIEF SUPPORTING
THEIR MOTION TO DISMISS – Page 3
   Case 3:20-cv-00688-L Document 29 Filed 07/31/20                    Page 4 of 4 PageID 311



                                  CERTIFICATE OF SERVICE

        On July 31, 2020, I electronically submitted the foregoing document with the clerk of court
for the U.S. District Court, Northern District of Texas, using the electronic case filing system of
the court. I hereby certify that I have served Plaintiff’s counsel of record, as follows, electronically
or by another manner authorized by Rule 5(b)(2) of the Federal Rules of Civil Procedure:

  Randy D. Gordon
  RGordonb@btlaw.com
  State Bar No. 00797838
  Victor Vital
  vvital@btlaw.com
  State Bar No. 00794798
  Lucas C. Wohlford
  lwohlford@btlaw.com
  State Bar No. 24070871
  Barnes & Thornburg LLP
  2121 North Pearl Street, Suite 700
  Dallas, Texas 75201
  Telephone: (214).258-4200
  Facsimile: (214).258-4199


                                                       /s/ Stewart H. Thomas
                                                       Stewart H. Thomas

580117




HOLLIS GREENLAW, BENJAMIN WISSINK, AND BRANDON JESTER’S REPLY BRIEF SUPPORTING
THEIR MOTION TO DISMISS – Page 4
